DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on January 4, 2021. 

Status of Claims
This action is in reply to the communication filed on July 13, 2021.
Claims 1 – 14 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on July 13, 2021 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 defines the thermoplastic vulcanizate based the amount of a non-crosslinked TPV resin and an amount of a partially crosslinked or crosslinked TPV resin. The claim allows for up to 70 wt% of a non-crosslinked TPV resin. However, the minimum amount of partially crosslinked or crosslinked TPV resin is 40 wt%. It is unclear how there could be 70 wt% of non-crosslinked TPV resin with the required minimum amount of partially crosslinked or crosslinked TPV resin as the amounts would add up to over 100%. Similarly, the claim allows for up to 80 wt% of a partially crosslinked or crosslinked TPV resin. However, the minimum amount of non-crosslinked TPV resin is 30 wt%. It is unclear how there could be 80 wt% of partially crosslinked or crosslinked TPV resin with the required minimum amount of non-crosslinked TPV resin as the amounts would add up to over 100%.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (KR20170079730A, using the provided machine translation).
As per claim 1, Jung teaches:
An artificial leather comprising a fabric layer, a skin layer disposed on the fabric layer, and a surface treatment layer disposed on the skin layer (Abstract: “An example of the present invention is a base fabric made of a polyolefin-based material; an intermediate layer laminated on an upper surface of the base fabric and made of a film of at least one polyolefin-based material; a primer layer laminated on the upper surface of the intermediate layer and made of a polyolefin-based primer; a first skin layer laminated on the upper surface and made of urethane resin or acrylic resin; a second skin layer formed on the upper surface of the first skin layer and made of a transfer film having a predetermined pattern; and a skin protection layer laminated on the upper surface of the second skin layer and made of urethane resin or acrylic resin.” The base fabric is interpreted as reading on the claimed fabric layer. The film of at least one polyolefin-based material is interpreted as reading on the claimed skin layer and the rest of the layers are interpreted as reading on the claimed surface treatment layer.)
The fabric layer comprising a fiber layer ([0012]: “The base fabric is a fabric (in particular, plain weave) formed by polypropylene filament fibers or polypropylene yarns.”)
The skin layer comprising a thermoplastic polyolefin ([0015]: “The polyolefin-based film constituting the intermediate layer is a film in the form of a composition comprising a polypropylene, an ethylene-propylene copolymer and a thermoplastic polyolefin elastomer (TPE).”)
Regarding the limitation “for a vehicle interior material,” Examiner notes that the limitation is a statement of intended use. Jung teaches that the artificial leather can be used as a material for a bag or the like ([0001]). As a bag could be used inside a vehicle, the material is interpreted as being “for a vehicle interior material” as claimed. Additionally, Jung teaches the same structure claimed. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event it is determined that Jung does not teach the claimed composition with sufficient specificity to anticipate the claimed invention:
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation).
As per claim 1, Jung teaches:
An artificial leather comprising a fabric layer, a skin layer disposed on the fabric layer, and a surface treatment layer disposed on the skin layer (Abstract: “An example of the present invention is a base fabric made of a polyolefin-based material; an intermediate layer laminated on an upper surface of the base fabric and made of a film of at least one polyolefin-based material; a primer layer laminated on the upper surface of the intermediate layer and made of a polyolefin-based primer; a first skin layer laminated on the upper surface and made of urethane resin or acrylic resin; a second skin layer formed on the upper surface of the first skin layer and made of a transfer film having a predetermined pattern; and a skin protection layer laminated on the upper surface of the second skin layer and made of urethane resin or acrylic resin.” The base fabric is interpreted as reading on the claimed fabric layer. The film of at least one polyolefin-based material is interpreted as reading on the claimed skin layer and the rest of the layers are interpreted as reading on the claimed surface treatment layer.)
The fabric layer comprising a fiber layer ([0012]: “The base fabric is a fabric (in particular, plain weave) formed by polypropylene filament fibers or polypropylene yarns.”)
The skin layer comprising a thermoplastic polyolefin ([0015]: “The polyolefin-based film constituting the intermediate layer is a film in the form of a composition comprising a polypropylene, an ethylene-propylene copolymer and a thermoplastic polyolefin elastomer (TPE).”)
Regarding the limitation “for a vehicle interior material,” Examiner notes that the limitation is a statement of intended use. Jung teaches that the artificial leather can be used as a material for a bag or the like ([0001]). As a bag could be used inside a vehicle, the material is interpreted as being “for a vehicle interior material” as claimed. Additionally, Jung teaches the same structure claimed. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
It would have been obvious to one of ordinary skill in the art to provide a multilayer artificial leather with the claimed layer compositions based on the desire to predictably practice the invention of Jung and based on the totality of the teachings of Jung, as Jung teaches that the particular layer combinations, i.e. a fabric layer comprising a fiber layer and a skin layer comprising a thermoplastic polyolefin can be used in combination.
As per claim 6, Jung teaches:
Wherein the surface treatment layer is formed through a treatment using a mixture of a primer comprising chlorinated polyolefin and polyurethane and a top-coating agent comprising polyurethane (Examiner notes that this is a product-by process limitation. In [0020], Jung teaches that the primer layer contains a primer-based polyolefin, preferably chlorinated polypropylene. The first skin layer of Jung contains a urethane resin ([0023]). The combination of the primer layer and the skin layer is interpreted as forming the claimed mixture of a primer comprising chlorinated polyolefin and polyurethane. As the skin protection layer of Jung contains a urethane resin ([0029]), it is interpreted as the top-coating agent claimed. As Jung teaches layered compositions with the claimed components, Jung is interpreted as meeting the limitations of the claim. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.)
As per claim 7, claim 7 is dependent on claim 6, which as stated above is a product by process limitation. Claim 7 defines the particular primer composition used in the forming treatment, including an amount of solvent in the primer composition (which is not interpreted as being present in the final product). As this primer composition is not seen as being representative of the final primer coating composition and the final primer coating composition is not claimed, the primer coating of Jung is interpreted as reading on the claimed limitation because the coating of Jung results in structurally the same coating as that claimed, with the coating of Jung containing the same claimed components.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation) as applied to claims 1, 6 and 7 above, and further in view of ‘624 (CN111978624, using the provided machine translation).
As per claims 2 and 4, Jung teaches that the artificial layer contains a layer of thermoplastic polyolefin elastomer ([0015]). Jung does not teach the specific composition of the thermoplastic polyolefin elastomer. Therefore, Jung does not teach:
Wherein the thermoplastic polyolefin comprises based on a total of 100 wt% of TPO, 50 to 80 wt% of a thermoplastic vulcanizate (TPV) and 20 to 50 wt% of an olefin resin
Wherein the olefin resin comprises at least one selected from the group consisting of… polypropylene… 
‘624 teaches a low temperature flex-resistant TPO composition for use in artificial leather compositions (Abstract). ‘624 teaches that the composition comprises 15 to 30 parts by weight of polypropylene and 5 to 15 parts by weight of a propylene-based elastomer and 55 to 80 parts by weight of other elastomers (Abstract). ‘624 teaches that the other elastomer can comprise TPV (Page 2, Last Paragraph). ‘624 teaches that the TPV can be present in an amount between 25 to 45 parts by weight (Page 2, Last Paragraph). Examiner notes that the claimed range of TPV is provided with only one significant digit and that 45 parts by weight would round up to 50 wt% if it were also only provided to one significant digit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermoplastic polyolefin layer of Jung with the claimed composition, motivated by the desire to provide a low temperature flex-resistant TPO composition suitable for artificial leather as taught by ‘624 (Abstract).
‘624 also teaches that the TPV can improve the toughness of the material and contribute to film formation (Page 2, Last Paragraph).
Therefore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed variables to within the claimed ranges. One of ordinary skill would have been motivated based on the desire to produce a composition with a suitable toughness and film formation, based on the end application. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation) and ‘624 (CN111978624, using the provided machine translation) as applied to claims 1, 2, 4, 6 and 7 above, and further in view of Han (US20170015820A1).
As per claim 3, the prior art combination does not specifically teach:
The thermoplastic vulcanizate comprises, based on a total of 100 wt% of TPV, 30 to 70 wt% of a non-crosslinked TPV resin and 40 to 80 wt% of a partially crosslinked or crosslinked TPV resin.
Han teaches that the crosslinking state of a thermoplastic polyolefin is related to the elongation and melt strength ([0041 – 0043]). Han teaches that thermoplastic polyolefins in a full crosslinked state may prevent the elongation rate of the resin ([0041]), the semi-crosslinking state reduces deviation in thickness of the composition by providing uniform stretch when subject to an external force ([0042]), and that non-crosslinked states provide lower melt strength ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed variables to within the claimed ranges. One of ordinary skill would have been motivated based on the desire to produce a thermoplastic polyolefin with a balance of elongation and melt strength, based on the end application. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation) as applied to claims 1, 6 and 7 above, and further in view of Shimada (US20040033367A1).
As per claim 5, Jung does not teach a particular thickness of the thermoplastic polyolefin layer. 
Shimada teaches a resin laminate for a leather-like sheet ([0001]). The resin laminate contains a thermoplastic polyolefin elastomer layer, with a primer layer on the thermoplastic polyolefin layer and a polyurethane layer on the primer layer (Abstract). The resin laminate is placed on top of a textile base material to create a leather-like sheet ([0089 – 0090]). This structure is similar the structure of Jung. Examples 1 and 14 in Shimada contain a thermoplastic polyolefin layer with a thickness of 0.5 mm, which is within the range claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness of the thermoplastic olefin layer of Jung, such as that within the range claimed, because Shimada teaches that claimed thicknesses are predictably suitable for thermoplastic polyolefin layers in similar artificial leather sheets (See Examples 1 and 14).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation) as applied to claims 1, 6 and 7 above, and further in view of Zhang (US20220259798A1).
As per claim 8, Jung does not teach a particular thickness of the fabric layer.
Zhang teaches a polyurethane leather product (Abstract) with a backing substrate that is a carrier layer made of a woven or nonwoven textile ([0058 – 0059]). This is similar to the artificial leather structure of Jung. Zhang teaches that the thickness of the carrier layer is particularly in the range from 0.1 to 5 mm ([0058]), which overlaps with the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness of the thermoplastic olefin layer of Jung, such as that within the range claimed, because Zhang teaches that the claimed thicknesses are predictably suitable for textile carrier layers in similar artificial leather sheets ([0058]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation) as applied to claims 1, 6 and 7 above, and further in view of Yamaguchi  (US20040157037A1).
As per claim 9, Jung is silent with respect to the property of static load elongation and elongation of break. 
Yamaguchi teaches a leather-like sheet with a fabric layer and a polymeric elastomer provided on top of the fiber layer (Abstract). This is similar to the structure of Jung. Yamaguchi teaches that elongation of leather-like sheets is related to the softness feel and the tear strength and shape stability ([0006]). Increasing the elongation creates a more soft feel but also provides lower tear strength and lower shape stability ([0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed variables to within the claimed ranges. One of ordinary skill would have been motivated based on the desire to produce a leather-like sheet with a balance of soft feel, tear strength and shape stability, based on the end application. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claims 10 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation) as applied to claims 1, 6 and 7 above, and further in view of Heo (US20210222361A1) and Motoda (US20200308313A1).
As per claims 10 and 12 – 14, the teachings of Jung are incorporated herein.
Jung does not teach:
A cushion layer located under the artificial leather and configured to absorb shocks
A substrate adhered to the cushion layer using an adhesive wherein the substrate comprises at least one selected from a group consisting of polypropylene plastics
Heo teaches an artificial leather for automotive interior materials (Abstract). Heo teaches that in an automotive interior material, the artificial leather may be used as a covering for a material with a cushion layer and a core layer ([0039]). The core layer is interpreted as reading on the claimed substrate. Heo teaches that adhesives are used to attach the layers together ([0039]). Heo also teaches that the substrate may include polypropylene, polycarbonates, or acrylonitrile-butadiene-styrene ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the artificial leather of Jung in the claimed arrangement including a cushion layer with a polypropylene substrate attached to the cushion layer using an adhesive because Heo teaches that the claimed arrangement is a predictably suitable arrangement for laminates including an artificial leather ([0039]).
The prior art combination teaches that the layers are bonded together with an adhesive (Heo, [0039]). The prior art does not teach any particular adhesive composition. Therefore, the prior art combination does not teach:
The adhesive is a rubber-based adhesive comprising at least one selected from a group consisting of a chloroprene-based rubber adhesive
The rubber-based adhesive includes a silane-based crosslinking agent
Motoda teaches a curable resin composition which is suitable for a number of applications, include adhesive for assembling parts of automobiles ([0176]). Motoda teaches that the adhesive is a rubber composition including a crosslinkable component ([0002]). An example of the crosslinking agents taught by Motoda are silane compounds ([0130]). The rubber composition in the adhesive can include chloroprene rubbers ([0090]). Motoda teaches that the resulting adhesive provides excellent adhesion ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an adhesive for the vehicle interior material of the prior art combination that includes a chloroprene-based rubber adhesive with a silane-based crosslinking agent, because Motoda teaches that the claimed adhesive composition provides excellent adhesion ([0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR20170079730A, using the provided machine translation), Heo (US20210222361A1) and Motoda (US20200308313) as applied to claims 10 and 12 – 14 above, and further in view of Zezinka (US5300326A).
As per claim 11, the prior art combination teaches that the cushion layer is attached to a plastic substrate via a rubber adhesive (Heo, [0039], [0042]). The prior art combination does not teach:
Further comprising a coating layer comprising polyethylene (PE) between the cushion layer and the substrate
Zezinka teaches a coating for plastic substrates that contains an aqueous polyolefin dispersion (Abstract). Zezinka teaches that these plastic substrates can be found in automotive parts (Column 1, Lines 19 – 21) and that the inventive coatings provide compatibility with other coating compositions and improved adhesion (Column 1, Lines 35 – 45). Zezinka teaches that the polyolefin resin can be selected from polyethylene (Column 2, Lines 24 – 35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a coating layer comprising polyethylene between the cushion layer and the substrate as claimed, motivated by the desire to predictably improve the adhesion of the plastic substrate to the cushion layer and to improve the compatibility of the substrate to other coating compositions, such as the rubber adhesive, as taught by Zezinka (Abstract, & Column 1, Lines 35 – 45).

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR101787150B1 teaches an artificial layer comprising a TPO resin, a surface treatment layer and a woven layer and could be used in a rejection against the claims as currently presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789